Citation Nr: 1412671	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae. 

2.  Entitlement to service connection for residuals of a corneal abrasion of the right eye.

3.  Entitlement to service connection for chronic left epididymitis as a residual of an in-service vasectomy.  

4.  Entitlement to service connection for a right hand condition.  

5.  Entitlement to service connection for a left foot sprain. 

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.  

7.  Entitlement to service connection for a bunion of the left foot.  

8.  Entitlement to service connection for plantar warts of the left foot. 

9.  Entitlement to service connection for a cardiovascular disability.   
 
10.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include on the basis of the presumptions for Veterans of the Persian Gulf War.   

11.  Entitlement to an initial rating for low back strain with degenerative joint/disc disease of L3 to S1 in excess of 10 percent from August 29, 2007, and 20 percent from February 22, 2012.   

12.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome. 

13.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome. 

14.  Entitlement to an initial rating compensable rating for hypertension from August 29, 2007, and in excess of 10 percent from February 22, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had approximately twenty years of active service that ended in October 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  As a May 2012 rating decision granted service connection for a residual scar from the removal of a plantar wart of the right foot and a "bunion condition" of the right foot, the appeals with respect to the claims for service connection for a plantar wart of the right foot and a bunion of the right foot previously perfected for appellate review by the Board have been satisfied, and are thus not listed on the Title Page.   

As for the claims for increased compensation on appeal, because the appeals with respect to these claims involve disagreement with the initial ratings assigned following the grants of service connection for low back strain with degenerative joint/disc disease of L3 to S1, impingement syndrome of each shoulder, and hypertension, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO in a May 2012 rating decision granted an increased 20 percent rating for low back strain with degenerative joint/disc disease of L3 to S1 and an increased 10 percent rating for hypertension, both effective from February 22, 2012, inasmuch as one or more higher ratings for these disabilities are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeals regarding the evaluations of degenerative joint/disc disease of L3 to S1 and hypertension as encompassing both matters as set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claims for increased compensation on appeal and the claim for service connection for a cardiovascular disability on appeal require additional development and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Treatment for pseudofolliculitis barbae is demonstrated during active duty and the weight of the positive and negative medical evidence as to whether at least a portion of current pseudofolliculitis barbae is etiologically related to mandated frequent shaving in service is in relative balance.   

2.  A current disability which may be attributed to an in-service corneal abrasion of the right eye is not demonstrated.  

3.  The weight of the evidence is against a conclusion that chronic left epididymitis is etiologically related to an in-service vasectomy.  

4.  A current right hand disability which may be attributed to service is not demonstrated.    

5.  A current left foot disability which may be attributed to an in-service left foot sprain is not shown and bunions or plantar warts are not currently shown in the left foot.  

6.  Diabetes mellitus is not shown during or within one year of service and the weight of the evidence is against a conclusion that diabetes mellitus is etiologically related to the service-connected hypertension.  

7.  The appellant is shown by official service department evidence to have been a Veteran of the Persian Gulf War. 

8.  COPD was not shown in service and the weight of the evidence is against a conclusion that the condition is etiologically related to service, to include as a result of environmental hazards in the Southwest Asia theatre of operations. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, pseudofolliculitis barbae was incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013). 

2.  The criteria for service connection for residuals of a corneal abrasion of the right eye are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

3.  The criteria for service connection for chronic left epididymitis as a residual of in-service vasectomy complications are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 
 
4.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

5.  The criteria for service connection for a left foot sprain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

6.  The criteria for service connection for diabetes mellitus, to include on a presumptive basis as a chronic disorder or as secondary to service connected hypertension, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for service connection for a bunion of the left foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

8.  The criteria for service connection for plantar warts of the left foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

9.  The criteria for service connection for COPD, to include on the basis of the presumptions for Veterans of the Persian Gulf War, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicate herein.  Specifically, October 2007, December 2007, and September 2008 letters, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The December 2007 letter provided the notice required with respect to secondary service connection claims.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Board recognizes that the September 2008 letter, although purporting to provide the notice required with respect the presumptive service connection provisions pertinent to Veterans of the Persian Gulf War, did not afford the Veteran with adequate notice of such provisions, the April 2009 rating decision and June 2010 statement of the case did provide the Veteran with adequate notice of these presumptive provisions, and the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private treatment records have been obtained and considered.  The Veteran was also provided VA examinations and opinions addressing the claims [completed in December 2010 with respect to pseudofolliculitis barbae; June 2011 with respect to the right eye, right hand, and left foot disabilities at issue; March 2009 with respect to left epididymitis; November 2008 with respect to diabetes mellitus; and December 2008 with respect to COPD] adjudicated herein that are adequate to decide the appeals with respect to these claims.  In this regard, the clinicians who conducted these examinations and completed these opinions considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.    

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (10 percent for diabetes mellitus) within a prescribed period after discharge from service (one year for diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as diabetes) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  [The Veteran's DD Form 214 documents service in the Southwest Asia theater of operations that qualifies his status as a "Persian Gulf Veteran" for the purposes of these presumptions.]

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of "chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

The Board notes that it has reviewed all of the evidence of record, to include that contained in the Virtual VA paperless claims file [the Virtual VA file contains a December 2013 brief submitted on behalf of the Veteran, a copy of which has been physically added to the record, but no additional pertinent evidence or information not physically of record], with an emphasis on the evidence relevant to the adjudications herein.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

A.  Pseudofolliculitis Barbae

The STRs, which do not reflect reports from an entrance or separation examination, document treatment, to include the prescription of Surgex shaving powder, for pseudofolliculitis barbae in February and March 1977.  The condition was also noted on a December 1983 STR.     

After service, reports from a VA skin examination completed in December 2010 reflect a current diagnosis of pseudofolliculitis barbae, and the comment from the examiner that "[t]he frequent facial shaving in the military worsened this condition which has now improved."  The examiner also noted that the Veteran had the condition before and during military service and had a "high probability" of continuing to have the condition in the future.  The conclusion by the examiner was that it was less likely as not (less than a 50 percent probability) that pseudofolliculitis barbae was due to his military service.  

Applying the pertinent legal criteria to the facts summarized above, while the record does not reflect an examination prior to service entrance as contemplated by Smith, supra, given the indication by the VA examiner above that pseudofolliculitis barbae existed prior to service and the general nature of this condition, the Board will apply the criteria with respect to establishing service connection on the basis of aggravation based on the Veteran being presumed to have been sound at entrance at pursuant to 38 U.S.C.A. § 1111 and Cotant, Wagner, supra.  As such, the claim may only be denied if there clear and unmistakable evidence that the Veteran's pseudofolliculitis barbae existed before service and was not aggravated by service.  Id.  

In short, given the comments by the VA examiner in December 2010 that pseudofolliculitis barbae both existed prior to service and was worsened by frequent in-service shaving, the Board cannot reasonably conclude that there is clear and unmistakable evidence that the condition was not aggravated by service.  In this regard, the "less than 50 percent probably standard" applied by the VA examiner in opining that the Veteran's pseudofolliculitis barbae was not due to his military service, is not operative in making the pertinent determination as to aggravation.  

If the Veteran is not presumed to have been sound at entrance to service as contemplated by Smith, and while it may be the case that some portion of the Veteran's current pseudofolliculitis barbae is unrelated to service, it would be unreasonable to find-given the positive evidence in this case represented by the VA examiner's conclusion that the condition was aggravated by [mandated by service department policy, while acknowledging some periods of a no-shaving profile documented in the STRs] frequent in-service shaving and the fact that the condition at issue is capable of lay observation, rendering competent the Veteran's assertions as to continuity of symptomatology (the credibility of which has been presumed) from service to the present time-that the preponderance of the evidence [the standard of review otherwise applicable] demonstrates that there is no portion of current pseudofolliculitis barbae that is the result of service.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Alemany, supra.  From the above, it cannot be said that the preponderance of the evidence is against the claim for service connection for pseudofolliculitis barbae; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for pseudofolliculitis barbae is warranted.  Id.  

B.  Corneal Abrasion of the Right Eye

The STRs reflect treatment in April 1978 for a corneal abrasion in the right eye after the Veteran was struck with a handball.  The Veteran was treated with a Neosporin ophthalmic ointment and an eye patch with no complications noted. 

The post-service evidence includes reports from a December 2008 VA general medical examination that demonstrated a normal eye examination, with clear sclera; pupils that were equal, round, and reactive to light and accommodation; and full extraocular muscles without nystagmus.  

The Veteran was also afforded a VA eye examination in June 2011 that was documented to have included a review of the claims file, with the examiner making specific reference to the April 1978 STR reflecting treatment for a corneal abrasion in the right eye.  The examiner noted that the STRs revealed that after wearing an eye patch for five days, the Veteran himself reported that the abrasion healed without any problems thereafter.  Following a consideration of the clinical history, the history provided by the Veteran, and physical examination, the examiner reported that the right eye abrasion was completely healed with no scars or resultant visual problems or symptoms.  

Review of the other post-service evidence, to include that dated proximate to or during the appeal period, does not reveal any current right eye residuals from the in-service corneal abrasion, and while the credibility of the statements of this regard will be presumed, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as to whether there is a current eye disability which may be related to the in-service corneal abrasion.  As such, the undersigned finds that a current disability associated with a corneal abrasion of the right eye is not demonstrated at any time proximate to or during the appeal period.   McClain, Romanowsky, supra. 

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for a corneal abrasion in the right eye.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a corneal abrasion in the right eye must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

C.  Left epididymitis

The STRs reflect that the Veteran underwent and elective vasectomy in July 1989.  The post-service evidence includes private clinical reports dated in 1998 reflecting treatment, to include ligation, for a left varicocele.  March 1998 and September 2004 private clinical reports included an assessment of left epididymitis.  

The aforementioned December 2008 VA general examination reflected normal genitalia.  The Veteran was also afforded a VA genitourinary examination in March 2009 that was documented to have included a review of the claims file, to include the reports from the July 1989 in-service vasectomy and the post-service varicocele.  The examiner also documented consideration of the Veteran's assertion that the post-service varicocele was an etiologic result of the in service vasectomy.  Following the examination, which resulted in a diagnosis of chronic left epididymitis, the examiner concluded that it was less likely than not that this condition was the result of the in-service vasectomy.  

The Veteran has a current diagnosis, and a claim that his in-service vasectomy caused it.  However, there is no evidence that this condition began in service, and the first evidence of a varicocele occurred years after service.  Review of the remaining clinical evidence does not reveal any competent medical evidence contradicting the negative opinion rendered after the March 2009 VA examination, and the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of the genitourinary condition at issue, to include its relationship to the in-service vasectomy.  As such, while the credibility of the statements in this regard will be presumed, the question of the etiology of Veteran's chronic left epididymitis may not be competently addressed by lay evidence, and the Veteran's own opinion linking such disability to service is nonprobative evidence.  

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for chronic left epididymitis.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a chronic left epididymitis must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

D.  Right Hand 

The STRs reflect treatment for an injury to the right hand in November 1976, at which time swelling, but no discoloration, was apparent, and x-rays were said to have been negative.  Treatment included a splint for the right thumb for five days and ice application.  No further treatment for the right hand during service is demonstrated.  The STRs also reflect treatment for an injury to the left fifth finger sustained in a volleyball game in May 1984, with tenderness to the proximal interphalangeal joint of the left fifth finger and an impression of a mild sprain noted at that time.  

The post-service evidence includes reports from a VA examination of the right hand in June 2011 to specifically address the Veteran's contention that service connection is warranted for a right hand disability.  The reports from this examination document that the claims file was reviewed, to include the STRs referenced immediately above.  These reports also reflect the Veteran's report of an in-service volleyball injury that involved the fifth fingers on both hands, with the application of a splint to each finger.  It was reported by the Veteran that these fingers had remained crooked since service.  Following the examination of the Veteran, the examiner found that it was less likely as not that the current claimed right hand injury was the result of service, with the rationale being the lack of any evidence of a right hand injury other than a normal x-ray report.  Review of the remaining evidence of record reveals no medical opinion contradicting the negative opinion following the June 2011 VA examination. 

In light of the evidence from service documenting only the involvement off the left fifth finger as a consequence of the 1984 volleyball injury, the undersigned finds the Veteran's later assertions as to involvement of both fifth fingers as a result of this injury to not be credible.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.")  Statements rendered in contemporaneous documents such as the 1984 STRs have much greater probative value than the Veteran's more recent assertions, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than-as is the case with the more recent statements to the VA examiner in June 2011-in contemplation of the receipt of monetary benefits.  Further casting doubt on the Veteran's credibility is the fact that it was not for well over a decade after service (in 2007) that the Veteran filed a claim for service connection for a disability involving the right hand.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Even aside from credibility issues, as indicated above, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current right hand disability, to include its relationship to any in-service injury.  

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hand disability.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a right hand disability must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

E.  Left Foot Disabilities (Residuals of a Left Foot Sprain/Bunion/Plantar Warts)

The STRs document an impression of a left foot sprain in August 1975 as a result of an injury involving a track door, with findings at that time of swelling and tenderness.  Treatment included ace bandages and crutches.  The STRs also reflect treatment for left foot pain in November 1980 with no specific injury alleged.  The physical examination at that time revealed no swelling or discoloration and no limitation or motion or pain on palpation.  Pain was noted on the side of the left foot.  The assessment included tendonitis.  Treatment during service for right plantar warts, or similar pathology, was demonstrated in May 1975, and September 1976 reports reflect treatment for a corn or calluses of an unspecified foot.  

The post-service evidence includes reports from a VA examination of the feet in June 2011 to specifically address the Veteran's claims of service connection.  The reports from this examination document that the claims file was reviewed, to include the STRs documenting the left foot sprain.  Also documented is the description by the Veteran of the nature of the in-service injury which resulted in this sprain, who told the examiner in this regard that a track door had fallen on his left foot, and that the in-service treatment included an air splint and non-weight bearing for two weeks.  He told the examiner that current symptoms in this foot include occasional swelling that can last as long as two weeks.  With respect to plantar warts and bunions, the Veteran only referenced having such conditions in the right foot.  

The conclusion following the examination was that it was less likely as not that the Veteran had a current left foot condition that was related to service, with the rationale being the lack of any evidence of an "ongoing left foot condition," and the examiner stating that there was no swelling or foot condition related to the remote [in-service] injury.  [In contrast to the negative opinion with regard to the left foot, the examiner offered a positive opinion with regard to right foot pathology, for which, as previously indicated, service connection was granted by the May 2012 rating decision.]  Review of the remaining evidence of record does not otherwise reveal any medical evidence contradicting the negative opinion following the June 2011 VA examination.  

Again, even assuming the credibility of such statements, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as to a current medical diagnosis pertinent to any of the foot disabilities claimed.   As such, the undersigned finds that a current disability associated with any of the left foot disabilities for which service connection is claimed is not demonstrated at any time proximate to or during the appeal period.   McClain, Romanowsky, supra. 

In short and given the above, the Board finds that the preponderance of the evidence is against the claims for service connection for a left foot sprain, a bunion of the left foot, and plantar warts of the left foot.  Therefore, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for a left foot sprain, a bunion of the left foot, and plantar warts of the left foot must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

F.  Diabetes Mellitus

Service connection for the currently diagnosed diabetes mellitus is denied for several reason.  The STRs do not reflect a diagnosis or indicia of diabetes mellitus, and the first post-service evidence of the condition of record is contained in private laboratory reports dated in 2005 reflecting elevated glucose readings.  

Additionally, a VA examination conducted in in November 2008 to specifically address the Veteran's claim for service connection for diabetes mellitus, to include as secondary to service connected hypertension, is documented to have included a review of the claims file.  Following a review of the clinical history, consideration of the Veteran's assertions, and examination of the Veteran, the examiner concluded that it was more likely than not that the Veteran's diabetes was not secondary to his service-connected hypertension.  The rationale for this determination was that the medical literature did not support the contention that hypertension caused diabetes.  A review of the remaining evidence of record reveals no medical opinion or evidence contradicting this negative opinion, or any medical evidence linking diabetes to service or demonstrating its existence within one year of separation from service.  The lack of any evidence of diabetes within one year of service precludes a grant of service connection on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

As for the Veteran's assertions linking diabetes to service or the service connected hypertension, as a lay person, he is not competent to provide evidence as to such a complex medical question as to the etiology of his diabetes mellitus, which involves an internal medical process that is not capable of lay observation.  As such, while the credibility of the statements in this regard will be presumed, the question of the etiology of Veteran's diabetes mellitus may not be competently addressed by lay evidence, and the Veteran's own opinion linking such disability to service or hypertension is nonprobative evidence.  

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for diabetes mellitus must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   
 
G.  COPD

The post-service evidence includes reports from a February 2007 chest x-ray that reflected findings consistent with underlying COPD.  The claim is denied on a direct basis because the STRs do not reflect a diagnosis of COPD or similar respiratory disease and pulmonary function testing conducted in December 1989 revealed no significant ventilatory deficits.  

Reports from that portion of the December 2008 VA examination addressing the Veteran's claim of service connection for COPD show that there was a review of the claims file by the examiner.  These reports also reflect consideration of the Veteran's assertion that he began having problems with breathing in the early 1980s [during service] and that such problems resolved with nitroglycerine.  He reported that he never smoked and had no current problems with breathing.  Following consideration of the clinical evidence, the Veteran's assertions, and examination of the Veteran, the examiner indicated that he could find nothing in the STRS to confirm the Veteran's history of chronic breathing problems starting in the early 1980s.  The examiner found the first documentation of breathing problems to be in 2005, some 13 years after separation from service, and that the Veteran's COPD was so mild that it would suggest a "very early stage" of the condition.  Based on the above, the examiner found that it was less likely than not that the Veteran's COPD was caused by his service in Iraq in 1991-1992.  

A review of the remaining evidence of record reveals no medical opinion or evidence contradicting the negative opinion with respect to COPD rendered after the December 2008 VA examination, and the Veteran's presumed credible assertions linking COPD to service, to include toxins coincident with his service in the Persian Gulf, represent nonprobative evidence.  In this regard, a lay person such as the Veteran is not is competent to provide evidence as to such a complex medical question as to the etiology of his COPD, which involves an internal medical process that is not capable of lay observation.  Moreover, as the respiratory symptoms at issue have been attributed to a known diagnosis of COPD, service connection for this disability under the presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for COPD must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   
 
ORDER

Service connection for pseudofolliculitis barbae is granted. 

Service connection for residuals of a corneal abrasion of the right eye is denied. 

Service connection for chronic left epididymitis as a residual of an in-service vasectomy is denied.   

Service connection for a right hand condition is denied. 

Service connection for a left foot sprain is denied.  

Service connection for diabetes mellitus, to include as secondary to service-connected hypertension, is denied.  

Service connection for a bunion of the left foot is denied.  

Service connection for plantar warts of the left foot is denied. 

Service connection for COPD, to include on the basis of the presumptions for Veterans of the Persian Gulf War, is denied.   


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims for increased ratings on appeal, in light of argument presented by the Veteran's representative in his December 2013 brief and review of the record, these claims must be remanded to ensure that the duty to assist has been fulfilled with respect to these claims.  In addition, based on a review of the in-service and post-service evidence of record as set forth below, the undersigned concludes that the claim for service connection for a cardiovascular disorder must also be remanded to ensure that the duty to assist has been fulfilled with respect to this claim. 

The Veteran's representative in his December 2013 brief asserted the Veteran's service connected hypertension and shoulder and lumbar spine disabilities have increased in severity since the February 2012 VA examinations addressing these disabilities.  In light of these assertions as to worsening disability, the case must be remanded for VA examinations with respect to the increased rating claims on appeal so as to determine the exact severity of the disability associated with the Veteran's service connected hypertension and shoulder and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); C.F.R. §§ 3.159, 3.327(a) (2013).  

With respect to the claim for service connection for a cardiovascular disorder, in-service electrocardiograms, to include one conducted in July 1984, were suggestive of left ventricular hypertrophy, and an October 1983 STR revealed high (211) cholesterol.  Cardiac work-ups, to include exercise tolerance testing, following complaints of chest pain were conducted during service, with the results essentially revealing no chronic cardiovascular abnormalities.  Similar to the in-service findings, the post service clinical record reflects an impression of left ventricular hypertrophy (following a private September 2005 echocardiogram) and a diagnosis of hyperlipidemia (see eg. December 2005 private clinical report.)  The record does not reflect an adequate examination and opinion, in light of this in-service and post-service evidence, addressing the issue of whether the Veteran has a current cardiovascular disability, in addition to hypertension, that is etiologically related to service.  Therefore, such an examination and opinion will be requested upon remand in order to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for VA examinations to assess the severity of the service connected back and shoulder disabilities.  The Veteran's claims files, including a copy of this Remand, must be made available to the examiner(s) for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected back and shoulder disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Also, the examiner(s) should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected back and shoulder disabilities.  

The examiner(s) should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected hypertension.  The Veteran's claims files, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104 Diagnostic Code 7101 (2013).

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to address the claim for service connection for a cardiovascular disability.  The Veteran's claims files, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner is requested to address the following: 

a.  Identify any cardiovascular disease/disability, other than hypertension, currently demonstrated and, 

b.  For each such cardiovascular disease/disability currently demonstrated, is it as likely as not that any such current cardiovascular disease/disability is related to service?  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of cardiovascular symptomatology.  

The rationale for any opinion offered should be provided in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


